Citation Nr: 1824520	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-42 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a kidney disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for a kidney disorder. 

4.  Entitlement to service connection for a bilateral leg disorder. 

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Oakland, California.  During the course of the appeal, the claims file was transferred to the RO in Oakland, California.

The Board has recharacterized the Veteran's claims for kidney stone and pain, leg pains, back pain, flatfeet, and triple bypass surgery more broadly to a kidney disorder, bilateral leg disorder, lumbar spine disorder, bilateral foot disorder, and heart disorder in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for kidney disorder, bilateral leg disorder, diabetes mellitus type II, hypertension, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1993 VA administrative decision, the claims for entitlement to service connection for kidney pain and leg pains were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the January 1993 VA rating decision regarding service connection for kidney and bilateral leg disorders are not cumulative or redundant and raises the possibility of substantiating the claims.

3.  A current diagnosis of a lumbar spine disorder, diagnosed as degenerative arthritis of the spine, was not demonstrated in or related to an occurrence during active service, and findings of arthritis did not manifest to a compensable degree within one year of separation from service or noted to be chronic during service.

4.  A current diagnosis of a bilateral foot disorder, diagnosed as bilateral flat foot, was not demonstrated in or related to an occurrence during active service.


CONCLUSIONS OF LAW

1.  The January 1993 VA administrative decision denying entitlement to service connection for kidney pain and leg pains is final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received since the January 1993 VA administrative decision to reopen the claim for service connection for a kidney disorder.  38 U.S.C. §§ 1110, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.310 (2017).

3.  New and material evidence has been received since the January 1993 VA administrative decision to reopen the claim for service connection for a bilateral leg disorder.  38 U.S.C. §§ 1110, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).

4.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2017).

5.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C. §§ 1110, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran's service treatment records (STRs) are unavailable.  A November 1992 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's STRs are not available because the records were destroyed by fire at the St. Louis, Missouri, facility of the National Personnel Records Center (NPRC).  Subsequently, in a May 2012 notice letter, the RO requested the Veteran complete the enclosed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) in order to provide a thorough search for his service treatment records.  In June 2012, the AOJ received a completed NA Form 13055 from the Veteran.  In a June 2013 interoffice memorandum, the AOJ determined that the Veteran's service personnel records are unavailable for review, all procedures to obtain such records had been correctly followed, all efforts to obtain the needed information had been exhausted, and further attempts are futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the AOJ's unsuccessful efforts and has been requested to send any pertinent records he has in his possession; however, the Veteran has not provided such information.


New and Material

In the January 1993 VA administrative decision, service connection for kidney pain and leg pains was denied.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the January 1993 VA administrative decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	Kidney Disorder

Evidence received since the January 1993 VA administrative decision includes a July 2017 written brief by the Veteran's representative who asserted the Veteran's kidney disorder is secondary to service-connected PTSD and medication therefore.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C. § 7104(b) (2012)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Board finds that this assertion is new and material to the element of establishing a nexus, which was not established at the time of the January 1993 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.310.

	Bilateral Leg Disorder

Evidence received since the January 1993 VA administrative decision includes September 2015 VA Disability Benefits Questionnaire (DBQ) examinations for knee and lower leg conditions and back (thoracolumbar spine) conditions which document diagnoses of bilateral knee strain and sciatica of the bilateral lower extremities.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the January 1993 VA administrative decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

      Lumbar Spine Disorder

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of degenerative arthritis of the spine during the appeal period, as noted in a September 2015 VA DBQ examination for back (thoracolumbar spine) conditions.  As a result, the Board finds the element of a current disability has been met in this case.

Throughout the course of the appeal, the Veteran attributes his lumbar spine symptoms to marching and walking during his period of active service from May 1951 to April 1953.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following a review of the claims file and in-person examination, the September 2015 VA DBQ examiner concluded "it is less as likely that the Veteran has a diagnosis of a back disability incurred in or caused by the marching in basic training during service."  It was explained, in part, that :

Medical records from [June 2010] documented that the Veteran was 'referred for back pain with radiculopathy, at which the pain started about 2 months ago, no inciting event,' almost 60 years after military service.  A MRI of the lumbar spine in [May 2010] also demonstrated findings for [Degenerative Disc Disease] . . . 60 years after military service.

Therefore, considering medical documentation, and today's objective findings, the Veteran's DDD . . [is] likely due to the effects of aging.

The Board has considered the Veteran's reported history of symptomatology related to his lumbar spine disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer a probative opinion as to the etiology of his diagnosed lumbar spine disorder and he is not competent to state that the symptoms he experienced over time is the result of his DDD.  Determining the etiology of the Veteran's degenerative arthritis of the spine requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills needed to make such a determination.  As a result, the probative value of his lay assertions is low.

Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence of the lumbar spine during active service, to include the walking and marching as described by the Veteran.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criterion to establish service connection on a direct basis has been met.

The Board also finds that the evidence preponderates against finding that arthritis of the lumbar spine manifested to a compensable degree within one year of separation from active duty or was chronic during service.

The Board acknowledges that at the September 2015 VA DBQ examination the Veteran reported the onset of back pain during service in 1951, on-and-off back discomfort since service, and the onset of constant back pain in approximately 2005.  There is a large gap in medical treatment records.  The Board cannot deny service connection based solely upon the absence of contemporaneous medical evidence.  In this case the Veteran has competently and credibly asserted continuity of symptoms.  However, his statements are not competent to establish the presence of arthritis within one year of separation from service.  Accordingly, service connection for a lumbar spine disorder on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of this disability after separation from service, the Board finds a lumbar spine disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Bilateral Foot Disorder

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of bilateral flat foot during the appeal period, as noted in a September 2015 VA DBQ examination for foot miscellaneous conditions.  As a result, the Board finds the element of a current disability has been met in this case.

Throughout the course of the appeal, the Veteran attributes his bilateral foot symptoms to marching and walking during his period of active service from May 1951 to April 1953.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following a review of the claims file and in-person examination, the September 2015 VA DBQ examiner concluded "[t]he Veteran has a diagnosis of a feet disability that is less likely as not incurred in or caused by the marching in basic training during service."  It was explained, in part, that :

Medical records reflect right foot pain dated [October 2000] and [September 2000], at which the Veteran reported pain 'over the past 10-15 years, where he has had recurrent problems with pain at the right foot,' almost 50 years after military service.  There are no earlier medical records, or exit exam[ination] available suggesting chronic ongoing complaints/treatment for feet pain caused by the marching in basic training during service at this time.

Although the examiner discussed lack of an exit examination in the opinion, the examiner also noted that in the year 2000, the Veteran reported onset of symptoms in approximately 1985 to 1990.  This is probative evidence against service connection without consideration of the examiner's reliance on absence of an exit examination.  

The Board has considered the Veteran's reported history of symptomatology related to his bilateral foot disorder throughout the appeal period.  Again, he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1376 -77; Kahana v. Shinseki, 24 Vet. App. at 428.  In this case, the Veteran's statements do not rise to a level of competency to offer a probative opinion as to the etiology of his diagnosed bilateral foot disorder.  Determining the etiology of the Veteran's bilateral flat foot requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence of the feet during active service, to include the walking and marching as described by the Veteran.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criterion to establish service connection on a direct basis has been met.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a kidney disorder is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral leg disorder is reopened.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral foot disorder, is denied.


REMAND

A remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for a kidney disorder, to include as secondary to service-connected PTSD.  38 U.S.C. § 5103A(a); 38 C.F.R. §§ 3.159, 3.303, 3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, in the July 2017 written brief the Veteran's representative raised the theory of entitlement for service connection for this disorder on a secondary basis to service-connected PTSD and medication therefore.  Moreover, prior to the appeal period, review of private treatment records show a May 2011 private computed tomography (CT) scan of the abdomen revealed simple cyst of the left mid pole kidney and right mid pole kidney, and he was hospitalized for an abdominal aortic aneurysm in July 2011.  As such, the Board finds that additional development is needed to determine the existence and etiology of a kidney disorder.

Next, a remand is needed for the AOJ to readjudicated the issue of entitlement to service connection for a bilateral leg disorder, to include consideration of both diagnoses of record.  See Clemons, 23 Vet. App. at 5-6, 8.  During the course of the appeal, the Veteran asserts service connection is warranted for "leg pains."  As noted above, the September 2015 VA DBQ examinations for knee and lower leg conditions and back (thoracolumbar spine) conditions revealed diagnoses of bilateral knee strain and sciatica of the bilateral lower extremities.  Review of the record indicates that while the AOJ characterized the Veteran's claim for leg pains as a bilateral leg disorder, the diagnosis of sciatica of the bilateral lower extremities was not considered or discussed for this claim on appeal when readjudicated in the November 2015 Statement of the Case.  As such, the Board finds that the AOJ should have initial consideration of such pertinent evidence of record prior to review by the Board.

Lastly, a remand is also needed to obtain VA examinations or medical opinions for the issues of entitlement to service connection for diabetes mellitus, type II, hypertension, and heart disorder, each to include as secondary to service-connected PTSD.  38 U.S.C. § 5103A(a); 38 C.F.R. §§ 3.159, 3.310; McLendon, 20 Vet. App. at 79.  Review of private treatment records shows diagnoses of diabetes mellitus, type II, hypertension, and coronary artery disease.  In the July 2017 written brief, the Veteran's representative asserted that these disorders could be secondary to service-connected PTSD and medication taken for its treatment.  After review of the record, the Board finds these issues have not been addressed on a secondary basis regarding causation or aggravation.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate clinician for his kidney disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must identify whether, at any time since October 2013 (even if since resolved), the Veteran has had (a) a diagnosis of a kidney disorder or (b) functional impairment due to kidney pain.

Then, the examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's identified kidney diagnosis or impairment was proximately due to or the result of his service-connected PTSD and medication therefore.

b. Whether it is at least as likely as not that the Veteran's identified kidney diagnosis or impairment was aggravated beyond its natural progression by his service-connected PTSD and medication therefore.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Provide the Veteran's claims file to a suitable clinician so that an opinion may be provided with regard to his diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the clinician.  

The clinician must opine as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, began during active service or began within one year after discharge from active service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was proximately due to or the result of his service-connected PTSD and medication therefore.

c.  Whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, was aggravated beyond its natural progression by his service-connected PTSD and medication therefore. 

The clinician must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Provide the Veteran's claims file to a suitable clinician so that an opinion may be provided with regard to his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the clinician.  

The clinician must opine as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or began within one year after discharge from active service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected PTSD and medication therefore.

c.  Whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD and medication therefore.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Provide the Veteran's claims file to a suitable clinician so that an opinion may be provided with regard to his heart disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the clinician.  

The clinician must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder, to include coronary artery disease (even if since resolved), or began during active service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder, to include coronary artery disease (even if since resolved), was proximately due to or the result of his service-connected PTSD and medication therefore.

c. Whether it is at least as likely as not that the Veteran's heart disorder, to include coronary artery disease (even if since resolved), was aggravated beyond its natural progression by his service-connected PTSD and medication therefore.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

5.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

6.  Then, readjudicate the claims, to include service connection for a bilateral leg disorder (considering both diagnoses of record for bilateral knee strain and sciatica of the bilateral lower extremities.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


